t c memo united_states tax_court richard d irving and cynthia a burrough irving petitioners v commissioner of internal revenue respondent docket no filed date richard d irving and cynthia a burrough irving pro sese miriam c dillard for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ and tax years year deficiency dollar_figure dollar_figure addition_to_tax penalty sec_6651 sec_6662 dollar_figure -- dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the issues to be decided are whether petitioners properly reported the gross_receipts of their business whether petitioners are entitled to the business_expense deductions they claimed on their returns whether petitioners are liable for tax on self-employment_income pursuant to sec_1401 whether petitioners are liable for an addition_to_tax for failure_to_file timely pursuant to sec_6651 and whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 findings_of_fact some of the facts in this case have been stipulated the stipulated facts and accompanying exhibits are incorporated herein by this reference petitioners are husband and wife we hereinafter refer to richard d irving individually as petitioner at the time of the filing of the petition petitioners resided in eustis florida during and petitioners operated kingdom kreations an embroidery business specializing in embroidery for school uniforms all of petitioners’ business income and expenses relevant to the instant case relate to their operation of kingdom kreations on date petitioners filed a joint form_1040 u s individual_income_tax_return the tax_return on schedule c of the tax_return petitioners reported gross_receipts of dollar_figure and the following business_expenses advertising car and truck expenses office expenses rent or lease vehicles machinery equipment supplies taxes and licenses travel meals and entertainment wages other expenses total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number accordingly petitioners reported net profit of dollar_figure representing the total income reported by petitioners on the tax_return on date petitioners filed a joint tax_return the tax_return on schedule c of the tax_return petitioners reported gross_receipts of dollar_figure and the following business_expenses advertising car and truck expenses office expenses rent or lease dollar_figure big_number big_number vehicles machinery and equipment big_number big_number big_number big_number big_number supplies travel meals and entertainment wages other expenses total accordingly petitioners reported net profit of dollar_figure representing the total income reported by petitioners on the tax_return during the years in issue petitioners maintained ownership of and access to the following two bank accounts with bank of america account no xxxx xxxx under the name richard d irving d b a kingdom kreations account a and account no xxxx xxxx under the names richard d irving and cynthia a irving account b accounts a and b are hereinafter referred to collectively as the bank accounts petitioners concede that they paid personal expenses from account a during the years in issue during and bank of america issued monthly bank statements identifying petitioners’ transactions with respect to the bank accounts which bank statements are hereinafter collectively referred to as the bank statements petitioners maintained their business records with computer_software and stored the records in both electronic and paper form petitioners however lost the electronic records due to computer malfunction and they subsequently destroyed the paper records when they ceased to operate kingdom kreations 1the record does not indicate the date on which petitioners’ electronic records were lost and the record does not indicate the date on which petitioners ceased to operate kingdom kreations in august of revenue_agent fabian a gomez commenced an examination of petitioners’ and tax returns petitioners were unable to produce any business records or substantiating documents and therefore agent gomez used the bank statements to reconstruct petitioners’ income agent gomez determined petitioners’ gross_receipts for the years in issue by subtracting the deposits that he was able to identify as nontaxable such as loan proceeds and transfers from other bank accounts maintained by petitioners transfers from the aggregate deposits for each year petitioners were given the opportunity to but did not identify on the bank statements the business_expenses for which they claimed deductions agent gomez therefore relied on his own review of the bank statements to identify business-related payments which he allowed as business_expense deductions for the years in issue on date respondent issued petitioners a statutory_notice_of_deficiency with respect to their and tax years respondent determined that petitioners understated their gross_receipts for the tax_year by dollar_figure and for the tax_year by dollar_figure for both the and 2respondent determined the dollar_figure understatement of gross_receipts for petitioners’ tax_year by subtracting gross_receipts as reported by petitioners dollar_figure from gross_receipts as determined by agent gomez dollar_figure similarly respondent determined the dollar_figure understatement of gross_receipts for petitioners’ tax_year by subtracting gross continued tax years respondent allowed portions of petitioners’ claimed business_expense deductions for supplies and office expenses but disallowed all others furthermore respondent determined that petitioners are liable for self-employment taxes of dollar_figure for the tax_year and dollar_figure for the tax_year remaining adjustments set forth by respondent in the notice_of_deficiency depend on a rule computation and need not be addressed in this opinion petitioner timely petitioned this court for a redetermination of the proposed deficiencies opinion sec_61 defines gross_income as all income from whatever source derived including gross_income derived from continued receipts as reported by petitioners dollar_figure from gross_receipts as determined by agent gomez dollar_figure 3specifically respondent determined that petitioners overstated schedule c business_expense deductions as follows claimed expenses advertising car and truck expenses office expenses rent or lease supplies taxes and licenses meals and entertainment wages other expenses total amount of claimed deduction disallowed by respondent dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number business taxpayers are required to maintain books_and_records that are sufficient to enable the commissioner to determine their correct_tax liability sec_1_6001-1 income_tax regs the commissioner may use the bank_deposits method to compute taxpayers’ income in the absence of substantiating business records 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income id the bank_deposits method of reconstruction assumes that all of the money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show that the deposits are not taxable 96_tc_858 affd 959_f2d_16 2d cir the commissioner however must take into account any nontaxable items or deductible expenses of which the commissioner has knowledge id in the instant case sec_7491 does not shift the burden_of_proof to respondent because petitioners failed to maintain records or comply with substantiation requirements as required under sec_7491 and b consequently petitioners bear the burden of proving that respondent’s determination of income based on the bank_deposits method is erroneous rule a 290_us_111 petitioners do not dispute respondent’s use of the bank_deposits method of reconstruction and do not allege any specific error in respondent’s computations rather we understand petitioners to contend that they maintained business records during the years in issue that were subsequently lost or destroyed that the and tax returns accurately reported petitioners’ income and expenses for the years in issue in accordance with their lost or destroyed business records and that respondent’s determinations are therefore erroneous the record demonstrates that petitioners failed to produce books_and_records from which respondent could determine their tax_liability for the years in issue consequently we conclude that respondent’s use of the bank_deposits method was proper see estate of mason v commissioner supra the record further demonstrates that respondent properly computed the gross_receipts and business_expenses for petitioners’ and tax years under the bank_deposits method as discussed below with respect to petitioners’ gross_receipts the parties stipulated that deposits into the bank accounts during totaled dollar_figure including dollar_figure of nontaxable items and dollar_figure of transfers additionally the parties stipulated that deposits into the bank accounts during totaled 4we note that such transfers are nontaxable and could have been grouped together with the other nontaxable items dollar_figure including dollar_figure of nontaxable items and dollar_figure of transfers based upon the amounts stipulated respondent determined that petitioners had gross_receipts of dollar_figure in and that petitioners had gross_receipts of dollar_figure in as noted above petitioners reported gross_receipts of dollar_figure in and dollar_figure in in light of the parties’ stipulations we conclude that petitioners have failed to meet their burden of proving that respondent erred in determining that petitioners understated their gross_receipts by dollar_figure and their gross_receipts by dollar_figure with respect to petitioners’ business_expenses respondent allowed deductions of dollar_figure for the tax_year and dollar_figure for the tax_year based upon the amounts that agent gomez identified from the bank statements as business-related payments although petitioners claimed business_expense deductions of dollar_figure for the tax_year and dollar_figure for the tax_year petitioners did not identify such expenses from the bank statements when agent gomez provided them with the opportunity to do so at trial petitioners were unable to provide any credible 5respondent’s determination that petitioners had gross_receipts of dollar_figure in represents the total deposits into accounts a and b during dollar_figure less nontaxable items dollar_figure and transfers dollar_figure similarly respondent’s determination that petitioners had gross_receipts of dollar_figure in represents the total deposits into accounts a and b during dollar_figure less nontaxable items dollar_figure and transfers dollar_figure evidence to substantiate the claimed business_expense deductions disallowed by respondent although petitioners contend that they incurred significant labor expenses during the years in issue they were able to provide no more than the names of four employees and an estimate of weekly payments made to such employees the court may estimate the proper amount of deductible expense when a taxpayer establishes that he paid_or_incurred the expense but does not establish the amount of the deduction 122_tc_305 for such an estimate to be proper however the record must evidence that the taxpayer paid_or_incurred a deductible expense at least of the amount allowed id the record in the instant case provides no such evidence consequently we conclude that petitioners have failed to meet their burden of proving that respondent erred in disallowing claimed business_expense deductions of dollar_figure for petitioners’ tax_year and dollar_figure for petitioners’ tax_year sec_1401 imposes a percentage tax on the self-employment_income of every individual self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the term net_earnings_from_self-employment is defined as the gross_income 6petitioner estimated the amounts paid to each of the four employees per week but provided no evidence as to the number of weeks worked by such employees derived by an individual from any trade_or_business carried on by such individual less the deductions which are attributable to such trade_or_business sec_1402 petitioners have made no contention and offered no evidence as to whether they are liable for self-employment taxes during the years in issue the record however demonstrates that petitioners’ gross_receipts during and were attributable to their business kingdom kreations consequently we conclude that respondent correctly determined that petitioners had self-employment_income of dollar_figure for the tax_year and dollar_figure for the tax_year representing petitioners’ gross_receipts less business_expense deductions for each respective tax_year accordingly we hold that petitioners are liable for the corresponding self- employment_taxes as determined by respondent with respect to the years in issue we now turn to the issues of whether petitioners are liable for the addition_to_tax for failure to timely file pursuant to sec_6651 with respect to petitioners’ tax_year and whether petitioners are liable for sec_6662 accuracy-related_penalties for the years in issue sec_7491 provides that respondent bears the burden of production with respect to the liability of any individual for any addition_to_tax or penalty consequently respondent must produce sufficient evidence to demonstrate that the addition_to_tax for failure_to_file timely and the accuracy-related_penalties are appropriate see 116_tc_438 once respondent meets his burden of production petitioner must produce sufficient evidence to persuade the court that respondent’s determination is incorrect id pincite sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a return timely will be imposed if the return is not filed timely unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 in the instant case the parties stipulated that petitioners filed the tax_return on date consequently we must determine whether petitioners have shown that the delay was due to reasonable_cause and not willful neglect a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301 c proced admin regs w illful neglect is defined 7we note that the parties have made no contentions and offered no evidence as to whether petitioners filed a written_statement with respondent pursuant to sec_301_6651-1 proced admin regs as a conscious intentional failure or reckless indifference 469_us_241 in the instant case the record demonstrates that petitioners maintained business records that ultimately provided the financial information reported on petitioners’ and tax returns prior to filing the tax_return however petitioner suffered a debilitating physical ailment and petitioner cynthia a burrough irving suffered a miscarriage to access their electronically stored business records and file the tax_return petitioners sought and received assistance from their friend scott yusem mr yusem testified credibly that he helped petitioners file their tax returns because he had some knowledge of accounting from running his own business and petitioners lacked the resources to hire a professional tax- preparer on the basis of the foregoing we conclude that petitioners’ delay in filing the tax_return was due to reasonable_cause and not willful neglect accordingly we hold that petitioners are not liable for the asserted sec_6651 addition_to_tax for failure_to_file timely with respect to their tax_year sec_6662 imposes a 20-percent accuracy-related_penalty with respect to the portion of any underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax that is actually shown on the return sec_6662 a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 on the basis of the record in the instant case we conclude that each of the underpayments for petitioners’ and tax years is attributable to a substantial_understatement_of_income_tax notwithstanding sec_6662 sec_6664 provides that the accuracy-related_penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the sec_6662 provides that the amount of an understatement is reduced by any portion for which there was substantial_authority for the taxpayer’s treatment or the relevant facts affecting the item’s tax treatment were adequately disclosed and there is a reasonable basis for the tax treatment in light of our holding below that there was reasonable_cause for petitioners’ position and that petitioners acted in good_faith we need not decide whether petitioners’ understatement is properly reduced pursuant to sec_6662 taxpayer’s effort to assess his proper tax_liability for the year id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id in the instant case the record demonstrates that petitioners used computer_software to maintain business records for kingdom kreations during the years in issue and that they delegated responsibility for maintaining the business records to employee monica mann who was unavailable to testify as noted above petitioners required the assistance of mr yusem to access their electronically stored business records and file their and tax returns mr yusem testified credibly that the amounts reported on petitioners’ tax returns were taken directly from petitioners’ electronic records furthermore agent gomez testified that petitioner was very cooperative during the audit based on the foregoing we are satisfied that petitioners maintained business records to the best of their ability and that the information reported on their and tax returns reflects the amounts recorded in such business records we conclude that petitioners made a substantial effort to assess their proper tax_liabilities for the years in issue and consequently that petitioners acted with reasonable_cause and in good_faith for purposes of sec_6664 accordingly we hold that petitioners are not liable for sec_6662 accuracy- related penalties with respect to their and tax years to summarize we hold that petitioners are liable for a deficiency of dollar_figure with respect to their tax_year and a deficiency of dollar_figure with respect to their tax_year however we hold that petitioners are not liable for the addition_to_tax and accuracy-related_penalties determined by respondent to reflect the foregoing decision will be entered under rule
